         Case 4:20-cv-00474-CLM Document 3 Filed 05/27/20 Page 1 of 1                            FILED
                                                                                        2020 May-27 PM 04:53
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

 SALLY F. HATHCOCK,                           )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )    Case No. 4:20-cv-00474
                                              )
 WEST ETOWAH WATER BOARD,                     )
 et al.,                                      )
                                              )
        Defendants.

                                ORDER OF DISMISSAL

       On April 21, 2020, this court notified Plaintiff Hathcock that her complaint was

deficient because it was not accompanied by a filing fee or an application to proceed in

forma pauperis. See Doc. 2. This court informed Hathcock that failure either file an

application to proceed in forma pauperis or pay the filing fee within thirty (30) days could

result in dismissal of this action without further notice. Hathcock has failed to comply with

or otherwise respond to this notice. Accordingly, this action is hereby DISMISSED

WITHOUT PREJUDICE for failure to prosecute.

       The clerk is DIRECTED to serve a copy of this Order on the plaintiff at her address

of record.

       DONE and ORDERED this 27th day of May, 2020.


                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE
